Citation Nr: 0307770	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98 04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left ring finger 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1982 to 
August 1986.  He served in the United States Naval Reserves 
from 1986 to 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  When the veteran's case was before the Board in July 
1999 it was remanded to the RO for additional development.  
The case was returned to the Board in April 2003 for further 
appellate action.

The veteran testified before an RO hearing officer in June 
1998.  A transcript of that hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  A back disability was not present in service and is not 
etiologically related to active service or active duty for 
training (ACDUTRA).

3.  Chronic left ring finger disability was not present in 
service, arthritis of the left ring finger was not manifested 
within one year of the veteran's discharge from service, and 
no current disability of the left ring finger is 
etiologically related to active service or ACDUTRA.





CONCLUSION OF LAW

1.  Low back disability was not incurred in or aggravated by 
active duty or ACDUTRA, and the incurrence or aggravation of 
arthritis of the low back during active duty may not be 
presumed.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Left ring finger disability was not incurred or 
aggravated during active service or ACDUTRA, and the 
incurrence or aggravation of arthritis of the left ring 
finger during such service may not be presumed.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's Abstract of Service and Medical History 
indicates that he had ACDUTRA from July 18, 1988, to July 29, 
1988, for a period in June 1989, and from March 11, 1990, to 
March 23, 1990.  In a February 1987 report of medical 
history, the veteran indicated that he did not experience 
recurrent back pain and noted that he was on no medications 
and was in good health.  No disabilities were noted during 
the examination and the veteran was found to be fit for 
reserve duty.  

In his February 1988 and February 1989 annual certificates of 
physical condition, the veteran indicated that he had not had 
any injury, illness or disease within the previous 12 months 
which had required hospitalization or absence from school or 
work for more than three consecutive days.  He also indicated 
that he had no physical defects which might restrict his 
performance on active duty.  

A June 1989 statement of patient's treatment notes that the 
veteran was seen at a VA outpatient clinic for evaluation of 
his low back pain.  The examiner indicated that the veteran 
could return to full duty in May 1989 with no restrictions.

In his February 1990 annual certification, the veteran did 
note that he had suffered an injury, illness or disease which 
required hospitalization or absence from school or work.  
There is no indication that action was taken with regard to 
the veteran's certification.

The veteran endorsed recurrent low back pain at a March 1991 
physical examination.  

A June 1992 record of emergency care and treatment from 
Norfolk Naval Station shows that the veteran presented with 
complaints of finger pain.  He reported that he had jammed 
his finger on a wall.  X-rays revealed no significant 
radiological abnormalities.

A VA treatment record dated in February 1994 notes the 
veteran's history of sustaining a back injury in 1988.

A February 1994 magnetic resonance imaging (MRI) of the 
veteran's back ordered by his private physician resulted in 
an impression of multi-level degenerative disc disease with a 
broad-based, non-lateralizing and large nuclear herniation at 
L4-5.  There was also a somewhat smaller, more focal left 
central disc herniation at L5-S1.

The veteran was hospitalized at a VA facility for substance 
abuse from January to March 1995.  The discharge summary 
notes chronic back pain but does not indicate that the 
veteran received treatment for his back while hospitalized.  
A discharge summary for a hospitalization from May to June 
1995 for substance abuse also indicates chronic low back pain 
but fails to reflect any treatment for that disorder.

A summary of treatment from Master Family Practice shows that 
the veteran received treatment and medications for low back 
complaints from January 1995 through April 1996.  The 
diagnosis was lumbar strain.

A VA examination was conducted in May 1996.  The veteran 
reported that he had injured his back while performing sit-
ups during ACDUTRA in 1987, and had been treated with 
physical therapy at that time.  He indicated that he had been 
reinjured in 1988 and 1989 while lifting at work.  X-rays of 
the veteran's low back revealed minimal degenerative disc 
disease at L4-5 and facet sclerosis at the lumbosacral 
junction.  The diagnoses were degenerative disc disease, 
facet sclerosis of the lumbosacral junction, chronic low back 
strain and possible right-sided herniated discs in the 
lumbosacral area.

An examination of the veteran's left hand was also performed 
in May 1996.  He reported that he had slipped in the shower 
in 1991 and jammed his left ring finger.  He complained of 
intermittent swelling, as well as aching and constant pain.  
The veteran's grasp strength was normal.  There was a slight 
ulnar deviation of the left ring finger, but range of motion 
was full.  No fracture or dislocation was found at the 
veteran's left ring finger, and there was no evidence of 
inflammatory or degenerative arthropathy.  The diagnoses were 
history of left ring finger injury in 1991 and probable 
intermittent arthralgia of the left ring finger.  

The veteran testified before a hearing officer at the RO in 
June 1998.  He asserted that during a weekend drill in 1987 
he had been injured while performing sit-ups.  He indicated 
that he had received subsequent care at the Urgent Care 
Medical Center and at the VA Medical Center (VAMC) in 
Columbus, Ohio.  He also testified that he had submitted a 
Worker's Compensation claim in 1989 due to on the job 
injuries to his back which occurred in 1988 and 1989.  With 
regard to his left ring finger, the veteran stated that he 
had slipped in the shower and bent the finger.  He denied 
having had subsequent treatment for his finger.

The veteran received physical therapy for his back at a VA 
facility in August and September 1998.

As noted above, the veteran's case was remanded to the RO in 
July 1999.  In August 1999 the RO contacted the veteran by 
letter and instructed him to identify all medical care 
providers who might have records pertinent to his claims.  
The RO also requested the veteran to provide information 
regarding his reserve unit and his dates of active and 
inactive duty with that unit.  He was also asked to provide 
copies of any relevant orders and of any correspondence he 
possessed relative to his Worker's Compensation Claims.

The RO contacted the veteran by letter in July 2001 and again 
instructed him to identify or submit evidence in support of 
his claim.  The RO also contacted the Defense Finance and 
Accounting Service in July 2001, requesting assistance in 
verifying the veteran's active and inactive duty periods.

An appointment list from the Cincinnati VAMC shows that the 
veteran failed to report for compensation and pension 
examinations scheduled for June 21, June 22 and July 2, 2002.  
The record does not reflect that the veteran requested that 
his examinations be rescheduled, nor does it indicate that 
the veteran provided good cause for having failed to report.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's July 1999 remand, the veteran has 
been informed of the requirements for the benefits sought on 
appeal, the evidence and information needed to substantiate 
the claims, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.   The veteran has also been provided 
with VA examinations of his claimed disabilities, and the RO 
scheduled the veteran for additional examinations as directed 
by the Board's July 1999 remand; however, the veteran failed 
to report for VA examinations scheduled in June and July 
2002.  The RO has requested treatment records from all 
sources identified by the veteran, and has also made numerous 
attempts to verify the veteran's active and inactive duty 
periods in the reserves.  Furthermore, the RO has also 
instructed the veteran to submit information pertaining to 
the Worker's Compensation claim for his low back injury.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.


III.  Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). 

The record demonstrates that the veteran was scheduled for 
examinations in June and July 2002, but failed to report.  He 
has not offered an explanation for his failure to report or 
requested that the examinations be rescheduled.  38 C.F.R. 
§ 3.655(b) addresses the consequences of a veteran's failure 
to attend scheduled medical examinations.  That regulation 
provides that when a claimant fails to report for a scheduled 
medical examination without good cause, an original claim for 
compensation shall be rated on the evidence of record.  
Therefore, based on the provisions of Section 3.655, the 
Board will render a decision on this appeal based upon the 
evidence of record.

i.  Service Connection for Low Back Disability

With respect to the merits of the veteran's claim of 
entitlement to service connection for low back disability, 
the Board notes that service medical records do not document 
the injury alleged by the veteran.  While the veteran is 
noted to have recurring low back pain, there is no indication 
that such pain is due to an injury while on military duty.  
In fact, the veteran has testified that he injured his back 
at work in 1988 and 1989 and received a Worker's Compensation 
settlement for those injuries.  VA treatment records, while 
they make reference to the veteran's chronic low back pain, 
do not show continuous treatment.  Moreover, none of the 
evidence of record provides an opinion regarding the etiology 
of the veteran's low back disability.

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements and those of his representative.  
While the veteran is competent to attest to matters 
susceptible to lay observation, he is not competent to 
provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether the veteran's current back disability is 
related to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of his back 
disability is of no evidentiary value.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

ii.  Service Connection for Left Ring Finger Disability

The evidence regarding the veteran's claim of entitlement to 
service connection for left ring finger disability is also 
insufficient to warrant a finding of service connection.  In 
this regard the Board notes that although an injury to the 
veteran's finger is documented in 1992, the evidence does not 
reveal that the veteran has a current disability of his left 
ring finger.  Voluminous VA treatment records are associated 
with the veteran's claims folder, but with the exception of 
the report of the VA examination conducted in May 1996, there 
are no notations regarding the veteran's left hand.  Recent 
VA treatment records reflect no complaints or reports of 
difficulty with the veteran's left hand.  The May 1996 
examination report reflects that an injury of the left ring 
finger was diagnosed by history only.  The examiner also 
diagnosed probable intermittent arthralgia.  He did not 
indicate whether this was a chronic condition, nor did he 
indicate that it was etiologically related to the 1992 
injury.  As noted previously, the veteran failed to report 
for examinations which may have provided evidence in support 
of his claims.  Since the preponderance of the evidence 
establishes that the veteran has no current disability of the 
left ring finger, this claim must be denied. 


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for left ring finger 
disability is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

